Oassodat, 0. J.
The trial court held that the several assessments for the years 1891, 1892, 1893, and 1894 were each illegal and void because the relator’s property was assessed in each of those years as real estate. It is said that the court reached such conclusion by reason of the former decisions of this court. Yellow River Imp. Co. v. Wood Co. 81 Wis. 554, 51 N. W. 1004; Fond du Lac Water Co. v. Fond du Lac, 82 Wis. 322, 329, 52 N. W. 439; State ex rel. Milwaukee St. R. Co. v. Anderson, 90 Wis. 550, 63 N. W. 746; State ex rel. Badger I. Co. v. Anderson, 97 Wis. 114, 72 N. W. 386; Pittsburg Testing Laboratory v. Milwauhee E. R. & L. Co. 110 Wis. 633, 643, 86 N. W. 592. In tire Fond du Lac Gase it was held that all property in this state was taxable, except such as was exempt by statute, and that, as none of the property of the water company therein mentioned was exempt, it was all taxable; and it was also held in that case; among other things, in effect, that an assessment of several lots on which were located the pumping works and station of the water company, merely by their numbers and the number of the block, was insufficient to. cover “the entire property of the company, including its mains, pipes, and hydrants throughout the city, and its rights, privileges, and franchises,” and hence that the board of review had no jurisdiction to make a valuation of such entire property against such lots. Such de-*462feet in the assessment in that case is obviated in this case, since each of the assessments not unly covered the lots and blocks and the division, hut added, “together with its buildings, houses-, pumping house, and station used in connection with the operation of said works, and its intake pipe, mains, distributing pipes, and hydrants throughout the city, and its rights, privileges, and franchises, all in its entirety.” It appears that prior to sec. 1037a, Stats. 1898, there was no statute giving detailed directions for the valuation and taxation of such rights, privileges, and franchises. State ex rel. Milwaukee St. R. Co. v. Anderson, 90 Wis. 550, 63 N. W. 746; State ex rel. Badger I. Co. v. Anderson, 97 Wis. 114, 72 N. W. 386. That section declares, in effect, that such property as was owned by and assessed against the relator in the case at bar should “be deemed personal property for the purpose of taxation.” Sec. 1037a. The statute has for many years provided for the reassessment of real estate whenever any tax or assessment thereon has been set aside or determined to be illegal or void by the judgment of a “court or the action of the county board.” Sec. 1087. In 1899 a new section was added to the statute, as follows:
“Sec. 1087a. Any property described in section 1037a shall be subject to reassessment for reasons stated, and in the manner provided in section 1087.” Sec. 13, ch. 351, Laws of 1899.
There are other sections of the statute providing for the reassessment of special assessments and general taxes. Secs. 1210a-1210A The statute1 also provided' for the assessment of real estate omitted “by mistake or inadvertence.” Sec. 1059. That section has been amended so as to apply to personal property. Oh. 50, Laws of 1899. But we are not aware of any statute authorizing the reassessment of a valid tax. Can it be fairly said that the assessment in the case at bar was void merely because the property was classified as real estate instead of personal property? As indicated, the as*463•sessment was just as full and complete as it could Raye been had the entire property been classified as personal property. Had it been so classified, still the statute cited required that the assessment should include “all real estate owned or used by the person or corporation engaged in such business and necessary to the prosecution thereof.” Sec. 1037a. We must hold that the assessment was valid for each of the several years mentioned. Being valid, there was no authority nor ground nor reason for a reassessment. The statute prescribed a method for enforcing the payment of taxes assessed on personal property. Sec. 1127, Stats. 1898. Had the tax warrant been issued to the sheriff within the time prescribed by that section, there could have been no doubt that he would have had “the same power to collect the unpaid taxes specified” therein that he would have had “upon execution issued out of a court of record,” for the section so declares. Id. Whether there is still a right and a remedy to enforce collection of such taxes is a question not before us. The result is that such attempted reassessments were without authority of law and void.
By the Gowrt.- — -The judgment of the circuit court is reversed, and the cause is remanded with direction to reverse and set aside such reassessments, and for further proceedings according to law.